No. 13056

       I N THE SUPREME COIJRT O THE STATE O M N A A
                               F           F OTN

                                        197 5



STATE OF MONTANA,

                             P l a i n t i f f and Respondent,

       -vs   -
S L M N B ITTON SIMTOB ,
 OO O

                             Defendant and A p p e l l a n t .



Appeal from:       D i s t r i c t Court of t h e F i r s t J u d i c i a l D i s t r i c t ,
                   Honorable Gordon R. B e n n e t t , Judge p r e s i d i n g .

Counsel o f Record:

     For Appellant:

             R i c h a r d E. G i l l e s p i e a r g u e d , H e l e n a , Montana

     For Respondent:

             Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , H e l e n a ,
              Montana
             Thomas A. Budewitz, A s s i s t a n t A t t o r n e y G e n e r a l ,
              a r g u e d , Helena, Montana
             Thomas Dowling, County A t t o r n e y , Helena, Montana
             C h a r l e s A. Graveley , Deputy County A t t o r n e y , a r g u e d ,
              Helena, Montana



                                                   Submitted :        November 13, 1975
Mr.   J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.

              T h i s i s an a p p e a l from a judgment of c o n v i c t i o n of
c r i m i n a l s a l e of dangerous drugs e n t e r e d on a j u r y v e r d i c t i n Lewis
and C l a r k County.        The crime was committed i n t h e c i t y o f Helena
by defendant a f t e r he had journeyed t o Helena from B i l l i n g s .                        The
s t a t e ' s w i t n e s s e s t e s t i f i e d g e n e r a l l y a s t o being w i t h t h e defendant
a t a p a r t y i n B i l l i n g s , h e a r i n g t h e c o n v e r s a t i o n a s t o going t o
Helena v i a Bozeman, f o r , among o t h e r t h i n g s , t h e purpose of o b t a i n i n g
drugs.      The d e t a i l s of t h e t r i p were observed and monitered by
undercover a g e n t s w i t h a l l of t h e s p e c i f i c s a s t o t h e crime;
              I n t h e d e f e n d a n t ' s c a s e , one Mike Ringquist was c a l l e d
a s a w i t n e s s f o r defendant.         H i s testimony a p p a r e n t l y was t o

e s t a b l i s h t h a t he was a c l o s e f r i e n d of defendant and had planned
a t r i p w i t h defendant about August 25 t o go t o G l a c i e r Park on
August 30, t h e d a t e o f t h e a c t i v i t y t e s t i f i e d t o by s t a t e w i t n e s s e s .
The w i t n e s s was asked i f he had heard a l l t h e testimony p r e s e n t e d
about t h e t r i p from B i l l i n g s t o Helena.            So, h i s testimony was an
obvious a t t e m p t t o d i s p u t e o r c o n t r a d i c t t h e s t a t e ' s testimony
a s t o t h e purpose of t h e t r i p and i t s d e t a i l s .           Then t h e w i t n e s s
Ringquist was asked s e v e r a l q u e s t i o n s by d e f e n d a n t ' s counsel
concerning t h e u s e of drugs:

              "Q.     Did t h e Defendant g i v e any i n d i c a t i o n t o you
              t h a t he was going t o purchase drugs and s e l l drugs?
              A.     N sir.
                      o
              "Q. To your knowledge, d i d he have any drugs i n h i s
              possession? A. N S i r .
                               o
              "Q.   Were you going t o u s e any drugs w h i l e you were
              i n G l a c i e r Park? A . N sir.
                                           o
              "Q. Did you go on t h a t t r i p w i t h him?                 A.    N sir,
                                                                                    o
              I had t o work.
              "Q. The t r i p t h a t we a r e t a l k i n g about i s t h e same
              one t h a t he e v e n t u a l l y went on w i t h M r . Desmul, i s t h a t
              r i g h t ? A . Well, I d o n ' t know, I know him a s Y .      E
              Ferguson.
             Q .    Ferguson?        A.     Yes.
               "Q.     Why was i t you c o u l d n ' t go? A . I had t o work
               t h a t Saturday and they were l e a v i n g Saturday so I s a i d ,
               t
                 I j u s t c a n ' t go. r

               "Q.      I n t h e time t h a t you were w i t h and around M r .
               Simtob i n B i l l i n g s , t o your knowledge, d i d he u s e any
               d r u g s , t r a f f i c i n drugs? A. Other than a l c o h o l , no.
               "Q.       H w much a l c o h o l a r e you t a l k i n g about? A . Well,
                           o
             I went o u t w i t h him p r a c t i c a l l y every n i g h t t h a t he was
             i n B i l l i n g s and I s a y on two occasions t h a t we had d i n n e r
               p a r t i e s and he had t h r e e , maybe f o u r g l a s s e s of wine and
               every time whenever we went t o a b a r i t was l i k e one o r
               two b e e r s and t h e n he s t a r t e d d r i n k i n g seven-up.
               "Q.       Did he t a l k about u s i n g drugs?           A.   N s i r , we
                                                                               o
               d i d n ' t t a l k about drugs.

               "Q.       Did he have any opinion about drugs?


               "Q.       Did he make any s t a t e m e n t s about drugs?            A.    Not
               d u r i n g t h a t time. I I
               By t h i s w i t n e s s and t h e l i n e of q u e s t i o n i n g and h i s
answers, i t was obvious t h a t t h e w i t n e s s was a t t e m p t i n g t o e s t a b l i s h
a c l o s e r e l a t i o n s h i p w i t h t h e defendant; knew h i s h a b i t s ; knew h i s
p l a n s ; knew h i s g e n e r a l r e p u t a t i o n ; and, denied knowledge of h i s
drug use.            This tended t o r e f u t e a n d c a t m d i c t   t h e testimony of t h e
s t a t e ' s witnesses.
               Then, on cross-examination, t h e s t a t e f u r t h e r developed
t h e s e m a t t e r s a s t o t h e w i t n e s s ' r e l a t i o n s h i p s and h i s exchange
of l e t t e r s .     When pinned down t h e w i t n e s s changed l e t t e r s t o a
single l e t t e r ,        When pinned down f u r t h e r a s t o d a t e s and p l a c e s ,
t h e w i t n e s s was f i n a l l y f o r c e d t o acknowledge t h a t t h e defendant
had been i n t h e s t a t e p r i s o n during s e v e r a l months p r i o r t o August
1 9 , 1974.          Over o b j e c t i o n , t h e S t a t e was allowed t o e l i c i t t h e s e
answers from t h e w i t n e s s who p r e v i o u s l y had p a i n t e d what was
obviously meant t o be a p i c t u r e of t h e defendant a s a wholesome
f r i e n d planning a t r i p t o G l a c i e r Park--which would r e f u t e and
c o n t r a d i c t t h e s t a t e ' s testimony.
               F u r t h e r , on r e b u t t a l , t h e s t a t e was allowed t o p r e s e n t
evidence t o t h e e f f e c t t h a t defendant had a g e n e r a l r e p u t a t i o n a s
one of t h e major drug pushers i n Montana.
               q e r e , che s i n g l e i s s u e , a s i d e from a later i s s u e mentioned

h e r e i n a f t e r , i s whether t h e t r i a l c o u r t e r r e d i n r u l i n g t h a t

d e f e n s e c o u n s e l had b r o u g h t t h e d e f e n d a n t ' s c h a r a c t e r and g e n e r a l
r e p u t a t i o n i n t o i s s u e and t h e n a l l o w e d t h e s t a t e t o q u e s t i o n
w i t n e s s e s ' knowledge of t h e d e f e n d a n t and h i s c h a r a c t e r and g e n e r a l

reputation.
               Defendant a s s e r t s t h a t Mike R i n g q u i s t was n o t a c h a r a c t e r

w i t z l e s s and t h a t t h e q u e s t i o n s and a n s w e r s , p a r t l y q u o t e d h e r e t o f o r e ,

were o n l y f o r t h e purpose o f s o l i c i t i n g             f i r s t h a n d knowledge o f

defendant's a c t i v i t i e s .         Perhaps t h a t w a s d e f e n d a n t ' s purpose i n

a s k i n g t h e q u e s t i o n s b u t t h e answers r e v e a l e d a l a c k o f c a n d o r
and t r u t h f u l n e s s a s w e l l a s a n a t t e m p t t o p r e s e n t d e f e n d a n t a s a

p e r s o n of good c h a r a c t e r , p a r t i c u l a r l y a s t o l a c k of any c o n n e c t i o n

w i t h d r u g s o r any purpose f o r t h e t r i p t o Helena t e s t i f i e d t o by t h e

s c a t e ' s witnesses.         The c r o s s - e x a m i n a t i o n and r e b u t t a l was c o n f i n e d

co t h e p a r t i c u l a r t r a i t o f c h a r a c t e r impugned i n t h e c r i m e w i t h which
t h e d e f e n d a n t was c h a r g e d and t o which t h e s t a t e ' s w i t n e s s e s had

c e s t i f i e d and d e f e n d a n t ' s w i t n e s s a t t e m p t e d t o c o n t r a d i c t and d i s -

credit.
               Such q u e s t i o n i n g i s p r o p e r .     S t a t e v . Cor, 144 Mont. 323,
396 P.?d 8 6 ; S t a t e v. Moorrnan, 133 Mont. 148, 321 P.2d 236;                                        Section
33-1901-7,        R.C.M.      1947.       I n S t a t e v. T u r l e y , 164 Mont. 231, 234,
,21 P.2d 690, t h i s Court s a i d :
               'If< **      such e v i d e n c e was b r o u g h t o u t on d i r e c t
               e x a m i n a t i o n o f a p p e l l a n t by a p p e l l a n t ' s own c o u n s e l .
               Xaving done s o , he c a n n o t now complain. I I

               W f i n d no e r r o r .
                e
               t h e f i n a l i s s u e was r a i s e d a s a s u p p l e m e n t a l i s s u e

~ildiLeligi1lgt h e s t a t u t e u n d e r which d e f e n d a n t was c h a r g e d a s t o
r h e d e f i n i t i o n o f "dangerous drugs".                W w i l l not repeat the d e t a i l s
                                                                 e
32 t h e c h a l l e n g e h e r e b e c a u s e t h e i s s u e w a s s e t t l e d by t h i s C o u r t ' s

o p i n i o n i n S t a t e e x r e l . Lance, P e t i t i o n e r v. D i s t r i c t C o u r t ,
           Mon t   .          3            P.2d               , 32   St.Rep.     1119, t h i s
    c o u r t ' s Cause No. 13167, d e c i d e d November 1 2 , 1975.
               F i n d i n g no e r r o r t h e judgment i s a f f i r m e d .




'
\




      -   Justices.